Citation Nr: 1534372	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-27 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include residuals of cervical fracture and arthritis.  

2.  Entitlement to service connection for a headache disability, to include tension-type headaches and migraine headaches with vision loss, and to include as secondary to a cervical spine disability.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1998 to January 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The RO has denied the claim of service connection for migraine headaches; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., January 2008 and March 2008 TRICARE treatment records (showing diagnosis of tension-type headaches and migraines).  

The RO has separately denied entitlement to service connection for residuals of a cervical spine fracture and for cervical spine arthritis; however, the lay and medical evidence shows that these alleged cervical spine disabilities are part and parcel of the Veteran's claim for a cervical spine disability.  See January 2007 claim and February 2007 Veteran statement (showing a lay diagnosis of arthritis as a residual of an in-service cervical spine fracture).  Therefore, for judicial clarity, the Board has recharacterized these appeals as one claim for a cervical spine disability, to include residuals of fracture and arthritis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that she has a cervical spine disability that is related to an alleged in-service cervical injury and that she has migraines that began in service or is secondary to her cervical spine disability.  TRICARE treatment records during the appeal period show that the Veteran has been diagnosed with a history of tension-type headache, migraine headache, and cervicalgia, and these records indicate that the Veteran's chronic neck pain triggers her migraines.  See January 2008 and March 2008 TRICARE treatment records.  The Veteran also reports that she began having migraines after her cervical spine fracture.  See August 2009 notice of disagreement.  The Veteran's service treatment records show a December 1998 Orthopedic Consultation Sheet that indicates that the Veteran fell on her neck while dancing and complained of neck pain.  This record indicates that the x-ray showed fracture of the C7 spinal process.  These facts are relevant to the claims and raise additional medical questions.  The Veteran should be afforded a VA examination is warranted to determine the nature and etiology of the Veteran's cervical spine disability and headache disability, to include as secondary to the cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that she submit or authorize the release of any outstanding records, VA or non-VA, relevant to headaches and the cervical spine, specifically to include the following:

(a) Updated TRICARE records from March 2008 to present.  

(b) any other relevant private treatment provider.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain any outstanding relevant VA treatment records. 

3. Afterwards, please schedule the Veteran for VA examinations to determine the nature and etiology of a headache disability and a cervical spine disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.   

Regarding the cervical spine:  

(a) The examiner is asked to please address the nature and diagnosis(es) of a cervical spine disability, to include residuals of a cervical spine fracture.     

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a diagnosed cervical spine disability is etiologically related to service.  

If there is a diagnosis of cervical arthritis, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such arthritis manifested in service or the first post-service year, or is otherwise etiologically related to service.  

The examiner's attention is invited to the December 1998 service treatment record showing fracture of the C7 spinal process in service.  See December 1998 Orthopedic Consultation.  

      Regarding headaches:

(a) The examiner is asked to please address the nature and diagnosis(es) of the Veteran's headaches.

Attention is invited to the diagnoses of tension-type headaches and migraine headaches.  See e.g., January 2008 to June 2010 TRICARE treatment records.  

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such headache disability manifested in service or the first post-service year, or is otherwise etiologically related to service, to include as result of the in-service cervical spine fracture.  

Attention is invited to the Veteran's report that her headaches began in service, and to the service treatment record showing treatment for headaches.  See November 1998 service treatment record from Great Lakes Naval Hospital (showing prescribed Tylenol for headaches). 

(a) Regarding any diagnosed headache disability that is not related to service, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such headache disability was caused by the Veteran's cervical spine disability.    

The examiner's attention is invited to the following:

a. TRICARE treatment records tending to indicate that the Veteran's cervical spine disability triggers her migraines.  See January 2008  and March 2008 TRICARE treatment records.  

b. The Veteran's report that she began having migraines after her cervical spine fracture in service.  See e.g., August 2009 notice of disagreement. 

(b) If a headache disability is not related to service and was not caused by a cervical spine disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such headache disability was aggravated (i.e., worsened) beyond the natural progress by the Veteran's current cervical spine disability.    

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's diagnosed headache disability found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's cervical spine disability.    

The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If a benefit sought remains denied, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




